DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6, 8, 11, 13, 15, 18, 20, 22, 25 and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (US 2019/0205759 A1).
Regarding claim 1:  The structural elements of apparatus claim 15 perform all of the steps of method claim 1.  Thus, claim 1 is rejected for the same reasons discussed in the rejection of claim 15. 
Regarding claim 4:  Zhang satisfies all the elements of claim 1.  The structural elements of apparatus claim 18 perform all of the steps of method claim 4.  Thus, claim 4 is rejected for the same reasons discussed in the rejection of claim 18. 
Regarding claim 6:  Zhang satisfies all the elements of claim 1.  The structural elements of apparatus claim 20 perform all of the steps of method claim 6.  Thus, claim 6 is rejected for the same reasons discussed in the rejection of claim 20. 
Regarding claim 8:  The structural elements of apparatus claim 22 perform all of the steps of method claim 8.  Thus, claim 8 is rejected for the same reasons discussed in the rejection of claim 22. 
Regarding claim 11:  Zhang satisfies all the elements of claim 8.  The structural elements of apparatus claim 25 perform all of the steps of method claim 11.  Thus, claim 11 is rejected for the same reasons discussed in the rejection of claim 25. 
Regarding claim 13:  Zhang satisfies all the elements of claim 8.  The structural elements of apparatus claim 27 perform all of the steps of method claim 13.  Thus, claim 13 is rejected for the same reasons discussed in the rejection of claim 27.
Regarding claim 15:  Zhang discloses a memory (Fig. 4, storing unit 404), and a processor (Fig. 4, processing unit 403) configured to: train a NN N (Fig. 3, neural network 302); and for S, a version of N to be sparsified (Fig. 3 and Then, the server 301 may perform the following processing steps sequentially on each of the to-be-compressed layers in the set of to-be-compressed layers 303 in descending order of the number of level of the to-be-compressed layer in the neural network 302: determining the pruning ratio based on the total number of parameters included in the to-be-compressed layer, selecting a parameter for pruning from the parameters included in the to-be-compressed layer based on the pruning ratio and the parameter value threshold 0.1, and training the pruned neural network based on a preset training sample using the machine learning method, so that the trained neural network may be restored to the original accuracy as much as possible. Here, the selected parameters are parameters having the absolute value of parameter value not greater than 0.1, and the ratio of the number of selected parameters to the total number is not greater than the pruning ratio. Finally, the server 301 may determine the neural network obtained after performing the processing steps on the selected at least one to-be-compressed layer in the set of to-be-compressed layers 303 as a compressed neural network 304, and store the compressed neural network 304 locally., par. 58): remove NN elements from S to create a sparsified version of S (Fig. 3 and Then, the server 301 may perform the following processing steps sequentially on each of the to-be-compressed layers in the set of to-be-compressed layers 303 in descending order of the number of level of the to-be-compressed layer in the neural network 302: determining the pruning ratio based on the total number of parameters included in the to-be-compressed layer, selecting a parameter for pruning from the parameters included in the to-be-compressed layer based on the pruning ratio and the parameter value threshold 0.1, and training the pruned neural network based on a preset training sample using the machine learning method, so that the trained neural network may be restored to the original accuracy as much as possible. Here, the selected parameters are parameters having the absolute value of parameter value not greater than 0.1, and the ratio of the number of selected parameters to the total number is not greater than the pruning ratio. Finally, the server 301 may determine the neural network obtained after performing the processing steps on the selected at least one to-be-compressed layer in the set of to-be-compressed layers 303 as a compressed neural network 304, and store the compressed neural network 304 locally., par. 58); and train S using outputs from N (Fig. 3, training).
Regarding claim 18:  Zhang satisfies all the elements of claim 15.  Zhang further discloses wherein the processor is configured to perform the removing and training operations (Fig. 3 and Then, the server 301 may perform the following processing steps sequentially on each of the to-be-compressed layers in the set of to-be-compressed layers 303 in descending order of the number of level of the to-be-compressed layer in the neural network 302: determining the pruning ratio based on the total number of parameters included in the to-be-compressed layer, selecting a parameter for pruning from the parameters included in the to-be-compressed layer based on the pruning ratio and the parameter value threshold 0.1, and training the pruned neural network based on a preset training sample using the machine learning method, so that the trained neural network may be restored to the original accuracy as much as possible. Here, the selected parameters are parameters having the absolute value of parameter value not greater than 0.1, and the ratio of the number of selected parameters to the total number is not greater than the pruning ratio. Finally, the server 301 may determine the neural network obtained after performing the processing steps on the selected at least one to-be-compressed layer in the set of to-be-compressed layers 303 as a compressed neural network 304, and store the compressed neural network 304 locally., par. 58) over a series of iterations (It should be noted that the electronic device may fine-tune the neural network when training the pruned neural network. The advantage of fine-tuning is that the training efficiency may be improved without completely retraining the neural network, and a better result may be obtained after a relatively small number of iterations. For example, with a reduced number of parameters of the neural network, the current accuracy is close to the original accuracy., par. 49).
Regarding claim 20:  Zhang satisfies all the elements of claim 15.  Zhang further discloses wherein the processor (Fig. 4, processing unit 403) is configured to re-introduce NN elements (Then, the electronic device may select, from the parameters included in the to-be-compressed layer, the pruning number of parameters having an absolute value of a parameter value not greater than the parameter value threshold for pruning in ascending order of the absolute value of the parameter value, that is, setting the selected parameter to the specified value. Finally, the electronic device may train the pruned neural network based on a present training sample using the machine learning method, so that the accuracy of the 
current trained neural network is restored to the original accuracy as much as possible., par. 47) previously removed from S (Fig. 3 and Then, the server 301 may perform the following processing steps sequentially on each of the to-be-compressed layers in the set of to-be-compressed layers 303 in descending order of the number of level of the to-be-compressed layer in the neural network 302: determining the pruning ratio based on the total number of parameters included in the to-be-compressed layer, selecting a parameter for pruning from the parameters included in the to-be-compressed layer based on the pruning ratio and the parameter value threshold 0.1, and training the pruned neural network based on a preset training sample using the machine learning method, so that the trained neural network may be restored to the original accuracy as much as possible. Here, the selected parameters are parameters having the absolute value of parameter value not greater than 0.1, and the ratio of the number of selected parameters to the total number is not greater than the pruning ratio. Finally, the server 301 may determine the neural network obtained after performing the processing steps on the selected at least one to-be-compressed layer in the set of to-be-compressed layers 303 as a compressed neural network 304, and store the compressed neural network 304 locally., par. 58), and training S using outputs from N (Fig. 3, training).
Regarding claim 22:  Zhang discloses a memory (Fig. 4, storing unit 404), and a processor (Fig. 4, processing unit 403) configured to: for a trained NN N (Fig. 3, neural network 302) and S, a sparsified version of N (Fig. 3 and Then, the server 301 may perform the following processing steps sequentially on each of the to-be-compressed layers in the set of to-be-compressed layers 303 in descending order of the number of level of the to-be-compressed layer in the neural network 302: determining the pruning ratio based on the total number of parameters included in the to-be-compressed layer, selecting a parameter for pruning from the parameters included in the to-be-compressed layer based on the pruning ratio and the parameter value threshold 0.1, and training the pruned neural network based on a preset training sample using the machine learning method, so that the trained neural network may be restored to the original accuracy as much as possible. Here, the selected parameters are parameters having the absolute value of parameter value not greater than 0.1, and the ratio of the number of selected parameters to the total number is not greater than the pruning ratio. Finally, the server 301 may determine the neural network obtained after performing the processing steps on the selected at least one to-be-compressed layer in the set of to-be-compressed layers 303 as a compressed neural network 304, and store the compressed neural network 304 locally., par. 58): re-introduce NN elements (Then, the electronic device may select, from the parameters included in the to-be-compressed layer, the pruning number of parameters having an absolute value of a parameter value not greater than the parameter value threshold for pruning in ascending order of the absolute value of the parameter value, that is, setting the selected parameter to the specified value. Finally, the electronic device may train the pruned neural network based on a present training sample using the machine learning method, so that the accuracy of the 
current trained neural network is restored to the original accuracy as much as possible., par. 47) previously removed from S (Fig. 3 and Then, the server 301 may perform the following processing steps sequentially on each of the to-be-compressed layers in the set of to-be-compressed layers 303 in descending order of the number of level of the to-be-compressed layer in the neural network 302: determining the pruning ratio based on the total number of parameters included in the to-be-compressed layer, selecting a parameter for pruning from the parameters included in the to-be-compressed layer based on the pruning ratio and the parameter value threshold 0.1, and training the pruned neural network based on a preset training sample using the machine learning method, so that the trained neural network may be restored to the original accuracy as much as possible. Here, the selected parameters are parameters having the absolute value of parameter value not greater than 0.1, and the ratio of the number of selected parameters to the total number is not greater than the pruning ratio. Finally, the server 301 may determine the neural network obtained after performing the processing steps on the selected at least one to-be-compressed layer in the set of to-be-compressed layers 303 as a compressed neural network 304, and store the compressed neural network 304 locally., par. 58); and train S using outputs from N (Fig. 3, training).
Regarding claim 25:  Zhang satisfies all the elements of claim 22.  Zhang further discloses wherein the processor (Fig. 4, processing unit 403) is configured to perform the re-introducing 
and training operations (Then, the electronic device may select, from the parameters included in the to-be-compressed layer, the pruning number of parameters having an absolute value of a parameter value not greater than the parameter value threshold for pruning in ascending order of the absolute value of the parameter value, that is, setting the selected parameter to the specified value. Finally, the electronic device may train the pruned neural network based on a present training sample using the machine learning method, so that the accuracy of the 
current trained neural network is restored to the original accuracy as much as possible., par. 47) over a series of iterations (It should be noted that the electronic device may fine-tune the neural network when training the pruned neural network. The advantage of fine-tuning is that the training efficiency may be improved without completely retraining the neural network, and a better result may be obtained after a relatively small number of iterations. For example, with a reduced number of parameters of the neural network, the current accuracy is close to the original accuracy., par. 49).
Regarding claim 27:  Zhang satisfies all the elements of claim 22.  Zhang further discloses wherein S is sparsified by training S using outputs from N (Fig. 3 and Then, the server 301 may perform the following processing steps sequentially on each of the to-be-compressed layers in the set of to-be-compressed layers 303 in descending order of the number of level of the to-be-compressed layer in the neural network 302: determining the pruning ratio based on the total number of parameters included in the to-be-compressed layer, selecting a parameter for pruning from the parameters included in the to-be-compressed layer based on the pruning ratio and the parameter value threshold 0.1, and training the pruned neural network based on a preset training sample using the machine learning method, so that the trained neural network may be restored to the original accuracy as much as possible. Here, the selected parameters are parameters having the absolute value of parameter value not greater than 0.1, and the ratio of the number of selected parameters to the total number is not greater than the pruning ratio. Finally, the server 301 may determine the neural network obtained after performing the processing steps on the selected at least one to-be-compressed layer in the set of to-be-compressed layers 303 as a compressed neural network 304, and store the compressed neural network 304 locally., par. 58).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 16, 7, 9, 14, 21, 23 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Bacchiani et al. (hereinafter Bacchiani) (US 2015/0127327 A1).
Regarding claim 2:  Zhang satisfies all the elements of claim 1.  The structural elements of apparatus claim 16 perform all of the steps of method claim 2.  Thus, claim 2 is rejected for the same reasons discussed in the rejection of claim 16. 
Regarding claim 7:  Zhang satisfies all the elements of claim 1.  The structural elements of apparatus claim 21 perform all of the steps of method claim 7.  Thus, claim 7 is rejected for the same reasons discussed in the rejection of claim 21. 
Regarding claim 9:  Zhang satisfies all the elements of claim 8.  The structural elements of apparatus claim 23 perform all of the steps of method claim 9.  Thus, claim 9 is rejected for the same reasons discussed in the rejection of claim 23.
Regarding claim 14:  Zhang satisfies all the elements of claim 8.  The structural elements of apparatus claim 28 perform all of the steps of method claim 14.  Thus, claim 14 is rejected for the same reasons discussed in the rejection of claim 28.
Regarding claim 16:  Zhang satisfies all the elements of claim 15.  Zhang further discloses wherein the outputs from N (Fig. 3, compressed neural network 304).
	Zhang fails to specifically address comprise the outputs of a softmax layer.
	Bacchiani discloses comprise the outputs of a softmax layer (Fig. 1, softmax layer 145).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include comprise the outputs of a softmax layer in order to initialize the neural network by expanding the number of neurons in the softmax layer as taught by Bacchiani (par. 35).
Regarding claim 21:  Zhang satisfies all the elements of claim 15.  Zhang further discloses wherein the processor (Fig. 4, processing unit 403) is configured to train S (Fig. 3, training); generated from outputs from N (Fig. 3).
	Zhang fails to specifically address using a loss.
	Bacchiani discloses using a loss (Fig. 7 and The trees were then pruned back to create state inventories of 400, 800, 2000, 4000, 8000, 12000 and 15000 tied states. Neural networks retaining the hidden layer weights from the initial network but with mutated softmax layers were constructed for the state clustering defined by the pruned trees. These networks were then trained for 15 million (200 frame mini batch) training steps. In the training only the weights and biases of the softmax layer were optimized, whereas the hidden layer weights were kept fixed. The CE loss evolution of these networks through the training process and periodic WER evaluation are depicted in FIG. 7., par. 73).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include using a loss in order to determine what the training process should be.
Regarding claim 23:  Zhang satisfies all the elements of claim 22.  Zhang further discloses wherein the outputs from N (Fig. 3, compressed neural network 304). 
Zhang fails to specifically address comprise the outputs of a softmax layer.
Bacchiani discloses comprise the outputs of a softmax layer (Fig. 1, softmax layer 145).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include comprise the outputs of a softmax layer in order to initialize the neural network by expanding the number of neurons in the softmax layer as taught by Bacchiani (par. 35).
Regarding claim 28:  Zhang satisfies all the elements of claim 22.  Zhang further discloses wherein the processor (Fig. 4, processing unit 403) is configured to train S (Fig. 3, training); from outputs from N (Fig. 3). 
	Zhang fails to specifically address using a loss generated.
	Bacchiani discloses using a loss (Fig. 7 and The trees were then pruned back to create state inventories of 400, 800, 2000, 4000, 8000, 12000 and 15000 tied states. Neural networks retaining the hidden layer weights from the initial network but with mutated softmax layers were constructed for the state clustering defined by the pruned trees. These networks were then trained for 15 million (200 frame mini batch) training steps. In the training only the weights and biases of the softmax layer were optimized, whereas the hidden layer weights were kept fixed. The CE loss evolution of these networks through the training process and periodic WER evaluation are depicted in FIG. 7., par. 73).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include using a loss in order to determine what the training process should be.
Claim(s) 3, 10, 17 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of David (US 2020/0320400 A1).
Regarding claim 3:  Zhang satisfies all the elements of claim 1.  The structural elements of apparatus claim 17 perform all of the steps of method claim 3.  Thus, claim 3 is rejected for the same reasons discussed in the rejection of claim 17. 
Regarding claim 10:  Zhang satisfies all the elements of claim 8.  The structural elements of apparatus claim 24 perform all of the steps of method claim 10.  Thus, claim 10 is rejected for the same reasons discussed in the rejection of claim 24. 
Regarding claim 17:  Zhang satisfies all the elements of claim 15.  Zhang further discloses wherein the NN elements (Fig. 3, neural network 302).
	Zhang fails to specifically address comprise links.
	David discloses comprise links (After training the new model in operation 306, the new model may be further retrained by repeating the process of FIG. 3 for one or more additional iterations to mimic re-training the target pre-trained model. Retraining may include sparsifying the new model to mimic the pre-trained target mode, evolving the new model by applying evolutionary algorithms to mimic the pre-trained target model, setting the structure of the new model to be simpler than the structure of the pre-trained target model, setting the new model that is a neural network to have a number of neurons, synapses, or layers, to be less than that of the pre-trained target model, setting the new model that is a neural network to have a neuron connection type to be simpler than that of the pre-trained target model, or any other type of retraining., par. 59).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include comprise links in order to have a neuron connection type to be simpler than that of the pre-trained target model as taught by David (par. 59).
Regarding claim 24:  Zhang satisfies all the elements of claim 22.  Zhang further discloses wherein the NN elements (Fig. 3, neural network 302).
	Zhang fails to specifically address comprise links.
	David discloses comprise links (After training the new model in operation 306, the new model may be further retrained by repeating the process of FIG. 3 for one or more additional iterations to mimic re-training the target pre-trained model. Retraining may include sparsifying the new model to mimic the pre-trained target mode, evolving the new model by applying evolutionary algorithms to mimic the pre-trained target model, setting the structure of the new model to be simpler than the structure of the pre-trained target model, setting the new model that is a neural network to have a number of neurons, synapses, or layers, to be less than that of the pre-trained target model, setting the new model that is a neural network to have a neuron connection type to be simpler than that of the pre-trained target model, or any other type of retraining., par. 59).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include comprise links in order to have a neuron connection type to be simpler than that of the pre-trained target model as taught by David (par. 59).
Claim(s) 5, 12, 19 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Yan et al. (hereinafter Yan) (US 10,832,139).
Regarding claim 5:  Zhang satisfies all the elements of claim 1.  The structural elements of apparatus claim 19 perform all of the steps of method claim 5.  Thus, claim 5 is rejected for the same reasons discussed in the rejection of claim 19. 
Regarding claim 12:  Zhang satisfies all the elements of claim 8.  The structural elements of apparatus claim 26 perform all of the steps of method claim 12.  Thus, claim 12 is rejected for the same reasons discussed in the rejection of claim 26.

Regarding claim 19:  Zhang satisfies all the elements of claim 15.  Zhang further discloses wherein the processor (Fig. 4, processing unit 403) is configured to train S (Fig. 3, training) using, for an input (Fig. 3), outputs from N based on that input (Fig. 3); for that input (Fig. 3). 
	Zhang fails to specifically address and the ground truth.
	Yan discloses and the ground truth (Fig. 1 and The loss function module 120 is configured to provide definition and computation of a penalty value that measures the discrepancy between a prediction and a ground-truth answer., col. 4, ln. 20-23).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include and the ground truth in order to determine a penalty value as taught by Yan (col. 4, ln. 20-23).
Regarding claim 26:  Zhang satisfies all the elements of claim 22.  Zhang further discloses wherein the processor (Fig. 4, processing unit 403) is configured to train S (Fig. 3, training) using, for an input (Fig. 3), outputs from N based on that input (Fig. 3); for that input (Fig. 3).
	Zhang fails to specifically address and the ground truth.
	Yan discloses and the ground truth (Fig. 1 and The loss function module 120 is configured to provide definition and computation of a penalty value that measures the discrepancy between a prediction and a ground-truth answer., col. 4, ln. 20-23).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include and the ground truth in order to determine a penalty value as taught by Yan (col. 4, ln. 20-23).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLOTTE M BAKER whose telephone number is (571)272-7459. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY A MAUNG can be reached on (571)272-2882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLOTTE M BAKER/Primary Examiner, Art Unit 2664